UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                             Submitted May 26, 2006
                              Decided June 2, 2006

                                     Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. ILANA DIAMOND ROVNER, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 06-1651

UNITED STATES OF AMERICA,                 Appeal from the United States District
    Plaintiff-Appellee,                   Court for the Southern District of Illinois

      v.                                  No. 01-CR-30108-01-WDS

AMANDA JO SCHOENEWEIS,                    William D. Stiehl,
    Defendant-Appellant.                  Judge.


                                     ORDER

       Amanda Schoeneweis was convicted of possession with intent to distribute
cocaine base (crack), 21 U.S.C. § 841(a)(1). While on supervised release for this
offense, Schoeneweis violated several of the terms of that release. Schoeneweis did
not contest any of the alleged violations at her revocation hearing. The district
court accordingly revoked the release and imposed an additional 24 months of
imprisonment and an additional 18 months of supervised release. Schoeneweis now
appeals, but her appointed lawyer has moved to withdraw under Anders v.
California, 386 U.S. 738 (1967), because he cannot discern a nonfrivolous issue for
appeal. We invited Schoeneweis to respond per Circuit Rule 51(b), but she has not
done so. Therefore, we will consider only those potential issues identified in
No. 06-1651                                                             Page 2

counsel's facially adequate brief. See United States v. Tabb, 125 F.3d 583, 584 (7th
Cir. 1997) (per curiam).

       Counsel considers whether Schoeneweis could challenge as unreasonable the
district court's decision to reimprison her for 24 months and impose an additional
18-month term of supervised release. We agree with counsel that this potential
issue is frivolous. When imposing a term of reimprisonment for violating
supervised release, a district court must consider the applicable policy statements
and the sentencing factors in 18 U.S.C. § 3553(a). United States v. Carter, 408 F.3d
852, 854 (7th Cir. 2005); United States v. Salinas, 365 F.3d 582, 588-89 (7th Cir.
2004). The district court did all of this at Schoeneweis's revocation hearing. It
noted the range recommended by the policy statements. The court then explained
that it was imposing a longer term of reimprisonment because Schoeneweis's
original sentence had been reduced due to her substantial assistance. See U.S.S.G.
§ 7B1.4 cmt. n.4. The district court also took into account Schoeneweis's history of
drug abuse and the fact that she had resumed her "old habits" soon after being
released from prison. See 18 U.S.C. § 3553(a)(1); see also Carter, 408 F.3d at 854
(courts should consider the "nature and circumstances of the offense" and the
"defendant's history and characteristics"); Salinas, 365 F.3d at 589 (same).

       The only other potential issue counsel mentions is the possibility that
Schoeneweis received ineffective assistance of counsel at her revocation hearing. If
Schoeneweis has such a claim, cf. United States v. Eskridge, 445 F.3d 930 (7th Cir.
2006), she can raise it in a petition for habeas corpus under 28 U.S.C. § 2255, see,
e.g., United States v. Rezin, 322 F.3d 443, 445 (7th Cir. 2003).

      For the above reasons, we GRANT counsel's motion and DISMISS the appeal.